
	

113 HR 1856 IH: Closing Long-Empty Accounts Now Act of 2013
U.S. House of Representatives
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1856
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2013
			Ms. Kuster (for
			 herself, Mr. Cramer,
			 Mr. Thompson of Pennsylvania,
			 Mr. Jones,
			 Mr. Murphy of Florida,
			 Ms. Shea-Porter,
			 Ms. Sinema,
			 Mr. Messer, and
			 Mrs. Kirkpatrick) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To eliminate unnecessary Federal bank
		  accounts.
	
	
		1.Short titleThis Act may be cited as the
			 Closing Long-Empty Accounts Now Act of
			 2013 or the CLEAN Act.
		2.Documenting and
			 closing long-empty Federal bank accounts
			(a)Inspectors
			 General reportNot later than
			 six months after the date of the enactment of this Act, the Council of the
			 Inspectors General on Integrity and Efficiency shall submit to Congress a
			 report that—
				(1)lists each bank
			 account held by the United States Government that has a balance of zero dollars
			 for 180 days or more; and
				(2)recommends which
			 of these accounts should be immediately closed.
				(b)Closure of
			 accounts requiredNot later
			 than 7 days after the report is submitted under subsection (a), the head of
			 each agency with a bank account recommended for closure in the report described
			 in subsection (a) shall close each such account that is managed by the
			 agency.
			(c)Agency
			 definedIn this section, the term agency has the
			 meaning given that term in section 551 of title 5, United States Code.
			
